ORDER
PER CURIAM.
Appellant, Steven Smith, pleaded guilty to one count of felony stealing in violation of Section 570.030 RSMo (2000). and one count of second degree burglary in violation of Section 569.170 RSMo (2000). He appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends he did not enter his guilty plea knowingly and voluntarily because his plea attorney provided ineffective assistance. We affirm.
We reviewed the briefs of the parties and the record on appeal, and we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).